William H. Rehnquist: submitted We'll hear argument next in number oh oh eight thirty-two, National Cable and Telecommunications Association versus Gulf Power Company. Mr. Feldman. [Inaudible]
James A. Feldman: Mr. Chief Justice, and may it please the Court. Under the Pole Attachments Act, the FCC is required to regulate pole attachments to ensure the the rates, terms, and conditions for those attachments be just and reasonable. The question presented in this case is whether two particular types of c- attachments are covered by the act. The first is an attachment to provide cable television service and commingled Internet access. That means that on, over that particular wire at the particular time is traveling both cable television service and Internet access at different frequencies. The second type of attachment at issue is an attachment used to provide wireless telecommunications services. The FCC determined that, and the most natural reading of the act requires that both types of attachments are covered. The operative provision, the basic coverage provision, defines a pole attachment as any attachment by a cable television system or provider of telecommunications service. [Inaudible]
William H. Rehnquist: Where do we find the text of the act?
James A. Feldman: In the appendix to the, our petition for certiorari right at the end. The language that I'm talking about now is on page two hundred and five A. [Inaudible]
William H. Rehnquist: Is it in your brief?
James A. Feldman: it's, I'm sure it's in our brief also, but it's not in app- it's not separately set forth in an appendix there. [Inaudible]
William H. Rehnquist: Go ahead. [Inaudible]
James A. Feldman: But the, in , sect- the section I'm referring to now is section two twenty-four A four. It says, the term pole attachment means, any attachment by a cable television system or provider of telecommunications service to a pole, duct, conduit, or right-of-way owned or controlled by a utility. [Inaudible]
Antonin Scalia: And don't you think it's implicit in that definition that it mean, in , not just an attachment by, but also an attachment for the purpose of the business of?
James A. Feldman: I think it's, what is...
Antonin Scalia: They couldn't put up a billboard, you know yo- you know, i-
James A. Feldman: Right. I think that the use of the term, in particular, cable television system, it has to be part of the cable television system, which could be reasonably construed to mean the the network of of of devices that are used to provide cable television system service to people. I think that's correct, and I think probably the same thing is true with the...
James A. Feldman: telecommunications... Telecommunications.
James A. Feldman: pr- provider of telecommunications services.
Speaker: Okay now, is...
Antonin Scalia: is Inter- Internet access part of a cable television system?
James A. Feldman: The FCC hasn't reached a conclusion on that yet because what the FCC concluded, and I think what the la- most natural reading of the statute leads to the conclusion as well that if an attachment is an attachment that's used to provide cable television system service, the fact, or it's used by a cable television system, the fact that it's also used for something else doesn't exclude...
Speaker: that attachment from the act.
Antonin Scalia: fair enough.
James A. Feldman: If it still is well, it would still be.
Speaker: the act.
Antonin Scalia: cover- covered under E, under under the telecommunications rate.
Speaker: Well,
James A. Feldman: I I wouldn't quite say that.
Speaker: Okay. But we're...
Antonin Scalia: talking about the rates here.
Speaker: It it has...
Antonin Scalia: it has purported to reserve that question, hasn't it?
James A. Feldman: I I wouldn't quite put it that way.
William H. Rehnquist: Where where do we find that?
James A. Feldman: That is on page eighty, the best place to start with is eighty-seven A at paragraph thirty-three.
Speaker: forth, but...
Antonin Scalia: you think that that issue is up in this case, then, whether...
Speaker: No.
Antonin Scalia: indeed, Internet service is telecommunications?
James A. Feldman: No, I don't think so...
Speaker: for this reason.
Antonin Scalia: saying that the that the that the decision here rests upon that.
James A. Feldman: No.
Speaker: has no jurisdiction.
Antonin Scalia: here is not whether the court of appeals was right, it's whether the commission was wrong.
James A. Feldman: Right, but...
Speaker: the...
James A. Feldman: rate issue was the the the the court of appeals did not d- did not address, and I don't even think was presented to the court of appeals, what the proper rate is to apply.
Speaker: Yes, but theoretically it could be...
David H. Souter: theoretically it could be neither.
James A. Feldman: It theoretically...
Speaker: could be neither...
David H. Souter: And don't you...
Speaker: don't...
David H. Souter: as a result of that, we don't know? We cannot tell.
Speaker: I I don't think that that's correct, what...
David H. Souter: for us to say to the agency, you've got to explain to us what you at least believe your jurisdictional basis is for this because, depending on whether your jurisdictional basis is the general provision or D or E may affect that that that may, the the result in in this case could be dependent on that.
Speaker: I...
David H. Souter: we should know.
James A. Feldman: I think the agency was very clear that it jurisdi-, its basis for jurisdiction is A four, which is the basic coverage provision of the act, it could, it, and it said...
Speaker: All right. Then that...
David H. Souter: then that forces u-, in other words, you're saying the agency made it clear that it was neither D nor E.
James A. Feldman: No.
Speaker: All right, and I agree. The it, You can infer, you're right. You can infer that...
James A. Feldman: the agency said.
David H. Souter: But it could be D.
James A. Feldman: and they said it could be D because it c-, we're not, we don't have to decide whether it is a t- a-, whether the Internet access part of it is a a provision of, is a a cable service because if it's a cable service, it's covered under the terms of D.
Speaker: Okay, but if i- if it's...
David H. Souter: if it's under D, we we review it strictly within D terms.
James A. Feldman: Quite so.
David H. Souter: then we've got to decide another issue.
James A. Feldman: But I I think the agency was quite clear, and they pinned their...
Speaker: decision...
David H. Souter: quite clear...
Speaker: that it...
David H. Souter: wasn't E, but...
Speaker: they're not...
David H. Souter: quite clear on anything...
Speaker: else.
James A. Feldman: question of then whether it's D or not is, just has to do with the question of what the right rate is.
Speaker: Mr. Feldman, are you saying that it's an...
Ruth Bader Ginsburg: academic question what the precise rate is when we're dealing with a court of appeals decision that says that's irrelevant because there is no authority at all...
Speaker: in the FCC?
James A. Feldman: think th- that the point is that is not a a, even almost not a, probably not a possible reading of the statute, and certainly not the one that the FCC, once the FCC adopted a...
Speaker: contrary one...
Ruth Bader Ginsburg: you're asking us to say that F, the FCC does have authority.
Speaker: That's right.
Ruth Bader Ginsburg: basic question is does it have any authority to come up with a just and reasonable rate at all.
James A. Feldman: That's correct.
Speaker: And I I would I would a-
David H. Souter: also the case that we are being forced to decide an issue which, if the agency were clear and came out and said it's D, we wouldn't have to decide.
James A. Feldman: I I don't think that that's right because whet- whether the agency says it's D or not, the fact is that A four covers this.
David H. Souter: Well, yeah, but that's the, that's one of the...
Speaker: issues.
James A. Feldman: realize that, but that iss- that issue, it seems to me, is not a difficult one.
Speaker: doing that, which I can go into.
Antonin Scalia: I can give you another another plausible explanation.
Speaker: But, but that,
Antonin Scalia: of why Congress put cable only in the later section and in the earlier section just talked about...
Speaker: cable because it thought...
Antonin Scalia: anything else that cable does will be telecommunications.
James A. Feldman: Well, if Congress thought that again, the the result of of if that were true could be that the E rate might apply to this thing, but it would still be that the E rate applied.
Speaker: system. It may be...
James A. Feldman: something else as well.
Anthony M. Kennedy: But let's assume that FCC determines that this is not telecommunications.
Speaker: And I think they have determined for the time being...
Anthony M. Kennedy: and you have a a hybrid cable.
James A. Feldman: If it turned out that this additional the addition of Internet access meant that it was neither cable nor telecommunications ser- service, that that that additional service was neither...
Anthony M. Kennedy: Right.
James A. Feldman: neither of those, then the FCC would have to figure out what the just and reasonable rate would be for that.
Speaker: So, it could charge...
Anthony M. Kennedy: more for a hybrid than for a pure cable.
Speaker: It's...
James A. Feldman: possible the FCC could do that.
Speaker: the FCC didn't and why the statute...
Anthony M. Kennedy: I'm wondering why that can be because it has no jurisdiction over pure Internet.
James A. Feldman: No.
Speaker: question put forth.
Anthony M. Kennedy: but then I, but my question is why can it possibly charge more for the hybrid...
Speaker: cable, which you said...
James A. Feldman: I don't want to justify that decision because what the FCC decided is that that wouldn't be what it would want to do, and it, if it it decided that if it's a hybrid like...
Speaker: that...
Speaker: [Inaudible]
Antonin Scalia: They're they're they're they're saying even though the section says you charge this rate when it's cable only, we're going to say you can charge this rate when it's cable plus Internet.
James A. Feldman: Yes, yes because I think that what Congress wanted to specify when it said when it's cable only is it wanted to ensure that, and and this is actually fairly clear, is when the cable companies went into the into the business of providing telephone service to people, that they would ha- be charged the same rate as the telecommunications providers who were newly added to the act.
Antonin Scalia: If you ignore the the doctrine inclusio unius, exclusio alterius, and you say these are the rates when it's cable...
Speaker: only.
Antonin Scalia: And the FCC has come and said, these are also the rates when it's cable...
Speaker: But...
James A. Feldman: that's again, that would,
Speaker: It seems...
Antonin Scalia: to me a little strange.
James A. Feldman: If that were true, that could lead to the conclusion that the FCC's choice of rate here was wrong and maybe it should have chosen the E rate or some other rate.
Ruth Bader Ginsburg: Mr. Feldman, do I understand your argument that if we should reverse the Eleventh Circuit and say there is FCC jurisdiction, then it would go then it would have to await your ongoing rulemaking to determine which category this is, or would there be something for the Eleventh Amendment to do on remand once we say you have jurisdiction to do something?
James A. Feldman: I think that that if the issue was preserved before the Eleventh Circuit, they would have jurisdiction to determine what the right rate is, and they d-, look at what what the FCC's reasoning was and whether, you know, the the various conclusions the FCC reached in coming to the D rate.
William H. Rehnquist: Thank you, Mr. Feldman.
Peter D. Keisler: Mr. Chief Justice, and may it please the Court.
Speaker: It's on pa-
Antonin Scalia: the attachment of a cable system.
Peter D. Keisler: Well, it's an attachment by a cable television system to the pole, and the system itself is defined as a set of closed transmission paths and associated signal and generation reception control equipment that is designed to provide cable services which include video programming.
Antonin Scalia: But but but but but but that means that they can get away with it only if they are correct that in in choosing to apply the D rate.
Speaker: It means they...
Antonin Scalia: selection of the D rate is wrong, then their assumption that they don't have to get into that question is also wrong.
Peter D. Keisler: It could only be wrong in two circumstances.
Antonin Scalia: You you say they haven't sought cert on it, but but they're they're the respondents here.
Speaker: Oh, I I'm...
Peter D. Keisler: I'm I'm sorry.
Antonin Scalia: Well, but it seems to me they're they're entitled to defend the the the outcome below on any reaso- on any ground.
Peter D. Keisler: But they haven't defended on that ground, Justice Scalia.
Speaker: competition.
Antonin Scalia: talk for a minute about the attachment of wireless...
Peter D. Keisler: No.
Speaker: Telecommunications, we we don't have a position.
Antonin Scalia: care about it,
Speaker: all right.
Peter D. Keisler: But but the packing of multiple services into this wire, that was considered a good thing.
Speaker: As far as as...
Antonin Scalia: Internet is concerned, you wouldn't be kicked off.
Peter D. Keisler: No.
William H. Rehnquist: Thank you, Mr. Keisler.
Thomas P. Steindler: Mr. Chief Justice, and may it please the Court.
Speaker: that the commission...
Thomas P. Steindler: I'm sorry.
William H. Rehnquist: What is this conductory citation here?
Thomas P. Steindler: It's fourty-seven USC, section two two four B one.
William H. Rehnquist: Thank you.
Anthony M. Kennedy: And the page reference again? Excuse me.
Thomas P. Steindler: It's two oh six A of the appendix to the petition.
Ruth Bader Ginsburg: Wait, the petition...
Thomas P. Steindler: B one says, in pertinent part, that the commission shall regulate the rates, terms, and conditions for pole attachments.
Antonin Scalia: No, i- it's it's even funnier than that.
Speaker: billboards, but...
Antonin Scalia: But it includes nailing up a wireless thing.
Thomas P. Steindler: Well, the government's, on this issue and also on the inter issue, Internet issue, they've they've ignored some of the basic rules of reading a statute, and what they've ignored here is the basic rule that you have to read the whole statute and the meaning that any of the phrases, like any attachment here, is informed by context.
John Paul Stevens: But before you turn to the next section, staying with A four for a minute...
Speaker: Sure.
John Paul Stevens: any attachment to a pole, duct, conduit, or right-of-way owned or controlled by a utility.
Thomas P. Steindler: Correct.
John Paul Stevens: Does that language apply to what we're talking about?
Thomas P. Steindler: Of course.
John Paul Stevens: Oh, okay.
Thomas P. Steindler: Of course.
Speaker: So that...
John Paul Stevens: literally the definition does apply regardless of the purpose of the attachment.
Thomas P. Steindler: If that's if you stop reading if you stop reading the statute there, you could come to that conclusion, but you need to read the whole statute, and if you do, sir, with respect, in D and E there are the two rate formulas.
Speaker: May I just...
John Paul Stevens: may I just cut you short because I want to get m- th- one thought out of my mind.
Thomas P. Steindler: Sure.
John Paul Stevens: Do you r- read it as saying provided that the attachment is used either for a D or an E purpose?
Thomas P. Steindler: Correct.
John Paul Stevens: That's So, those are exclusive uses.
Thomas P. Steindler: Correct.
Speaker: Okay.
Thomas P. Steindler: under the explu-, w- we'll get to there in a second, but there, it's under the...
Antonin Scalia: And and no other...
Speaker: And...
Thomas P. Steindler: no other.
Speaker: No.
Thomas P. Steindler: Under the exclusio unius principle, D and E are the only purposes that are authorized here, and others are intended to be excluded.
Speaker: I just wonder why.
Stephen G. Breyer: I mean, as far as I read D and E, they address a a typical, but not most important, regulatory problem.
Thomas P. Steindler: I think there's several answers to that question.
Antonin Scalia: We're We're off on the on the other...
Speaker: issue.
Thomas P. Steindler: to the other issue, but let me just answer the question quickly, if I could.
Speaker: service.
Anthony M. Kennedy: you don't if if if you characterize B the right way.
Thomas P. Steindler: You'd have to, in order to come to that reading, you'd have to separate this this very detailed set of rate formulas from their general jurisdiction to regulate.
Anthony M. Kennedy: [Inaudible]
Thomas P. Steindler: for anything other than cable and wire service.
Speaker: But if if I could...
Antonin Scalia: more than that.
Speaker: Right.
Antonin Scalia: whereas for those areas that are within its special expertise, cable and...
Speaker: We're going to restrict...
Antonin Scalia: specified the rates.
Speaker: I'm glad you agree with that. I just wonder what's...
Stephen G. Breyer: so odd about Congress giving regulatory authority...
Speaker: Well.
Stephen G. Breyer: just and reasonable...
Speaker: rates to a...
Stephen G. Breyer: regulatory agency and then taking out two areas, that it happens to be, that the industry is particularly interested in and negotiating a specific formula, while leaving others, times I've seen it a thousand times in regulatory statutes, leaving others for the agency to proceed under normal, ordinary, just, and reasonable rate setting authority.
Thomas P. Steindler: I I think another answer, and again, I do want to return to the wireless issue because it does tend to get lost in the shuffle here.
Antonin Scalia: Yes, let's go on...
Thomas P. Steindler: The Off- White House's Office of Telecommunications Policy wrote two letters to Congress expressing that concern when the act was con- being considered, and Congress said, in the legislative history, quite clearly, we're giving the FCC a very narrow grant of jurisdiction.
Speaker: circumstances.
John Paul Stevens: very narrow because they're only talking about attachments to utility poles.
Speaker: They're...
John Paul Stevens: It's a very narrow aspect of the utilities' overall operations.
Thomas P. Steindler: Not only are they talking about attachments to utility poles, but they're only talking about attachments to utility poles for two kinds of services.
John Paul Stevens: Well, that's an assumption.
Speaker: Well, that's that's really...
John Paul Stevens: two kinds of rates, these are the formulas for those two.
Thomas P. Steindler: If you, well, certainly if you read this canon, if you read the statute with the canon of exp- of expressio unius, you there needs to...
Speaker: be some...
John Paul Stevens: relates to rates.
Thomas P. Steindler: Well, a- again, i- th- you would...
Speaker: end up...
John Paul Stevens: not only fixes rates, it requires access.
Thomas P. Steindler: I- I- Indeed.
Speaker: which to...
John Paul Stevens: detailed on rates.
Thomas P. Steindler: I- Indeed, indeed.
Speaker: wires,
Thomas P. Steindler: cables, and associated...
Speaker: equipment.
Antonin Scalia: w- what you mean by associated equipment, I suppose, is I don't know, joint boxes, lightening arresters, things of that sort.
Thomas P. Steindler: Associated equipment is equipment that is used to make the wires and the cables work.
Antonin Scalia: Why couldn't associated equipment mean for the for a wireless company, I guess very few of these wireless companies are entirely wireless.
Thomas P. Steindler: Correct.
Antonin Scalia: So, why couldn't the wireless boxes that they nail on these on these poles as pole attachment be deemed associated equipment of these wires that they use elsewhere?
Thomas P. Steindler: Well, again, it's wires, cables, and associated equipment, and not...
Speaker: equipment...
Thomas P. Steindler: and asso- and associated wires and cables.
Speaker: You think it has...
Antonin Scalia: to be associated with the very wires and cables that...
Speaker: that are attached? Right.
Thomas P. Steindler: just...
Speaker: Yeah.
Thomas P. Steindler: ejusdem generis principles, in that phrase, wires, cables, and associated equipment, the associated equipment is subordinate to the words that precede it and is delimited by those two words.
Speaker: The definition of utility...
John Paul Stevens: Can you just tell me, where does the term, associated equipment, what section was that in?
Thomas P. Steindler: It's in section two two four D two on page two oh eight A of the...
John Paul Stevens: I've got you.
Thomas P. Steindler: You've got it? Okay.
Speaker: equipment.
David H. Souter: when given given the fact, that as somebody pointed out, I guess Justice Scalia pointed out earlier, the wireless companies always have some wires.
Thomas P. Steindler: Two things.
Speaker: pole...
David H. Souter: be a wire on the...
Speaker: Right. It's got to be a...
David H. Souter: Yeah.
Thomas P. Steindler: Right.
David H. Souter: Yeah.
Thomas P. Steindler: I I And I think also one last quick point on on wireless.
Speaker: a rooftop...
Antonin Scalia: sites that are used by a utility.
Speaker: Say that again?
Antonin Scalia: sites that are owned by utility companies.
Speaker: Yes.
Antonin Scalia: to mandatory carriage of wire- of of of of wireless?
Thomas P. Steindler: Correct.
Speaker: That that's...
Thomas P. Steindler: the ar- that's the government's argument.
Speaker: [Inaudible]
Thomas P. Steindler: This, under this FCC's und- under the FCC's reading of this statute, which is i- impermissible u- if you read the whole statute, they have they have decided to take this revolutionary expansion of their jurisdiction to regulate this tiny piece of the wireless siting market.
Speaker: in the statute...
Antonin Scalia: could I ask you a question that gets you back to the other, to the other issue? I- Is it i- is the government correct that you lose if the, if even if the rate applied by the FCC is wrong, that the only thing you're asking us is to say that the FCC has no jurisdiction? It wouldn't even matter if the FCC should have been treating this under E as telecommunications.
Speaker: Well, i-
Thomas P. Steindler: no, it's not.
Speaker: The statue...
Antonin Scalia: they didn't say it would be treated under D.
Thomas P. Steindler: a- a- A and B,
Speaker: correct. Right.
Antonin Scalia: we're going to use the same rate that Congress specifies in in D.
Thomas P. Steindler: That's correct.
Speaker: From your perspective.
Thomas P. Steindler: But but that's indeed what they wh- what they've done.
Antonin Scalia: Say it again.
Speaker: com-
Thomas P. Steindler: phone company is exempted from the statute.
Anthony M. Kennedy: Is is that because they have their own poles?
Thomas P. Steindler: They have very few of their own poles.
Stephen G. Breyer: Well I thought the purpose of this and I'm really asking this question because I want to hear what your argument is on the main point in this case, if it's different from what you've already said.
Thomas P. Steindler: Indeed.
Stephen G. Breyer: All right.
Thomas P. Steindler: Right, and I I you know understand that.
Speaker: question here.
Stephen G. Breyer: the jurisdictional language is broad.
Speaker: Well, let's talk about the jurisdictional language...
Stephen G. Breyer: narrowing is language that picks out two categories of rate setting.
Thomas P. Steindler: The jurisdictional language is not the as broad as it may appear to be.
Speaker: It doesn't include...
Stephen G. Breyer: toasters and it doesn't include billboards, I agree.
Thomas P. Steindler: Yes, but it also doesn't include comingled cable and Internet service.
Ruth Bader Ginsburg: Well, there's an awkwardness that I don't understand.
Thomas P. Steindler: Well, Congress has talked sort of out of both sides of its u- mouth about the Internet.
Speaker: shops.
Antonin Scalia: fetter the Internet.
Speaker: Well, In- Indeed.
Thomas P. Steindler: Indeed.
Speaker: cable companies...
Ruth Bader Ginsburg: In the in that That's how you read...
Speaker: Correct.
Thomas P. Steindler: But these cable companies are are not mom and pop shops anymore.
Speaker: biggest companies in the United States.
Ruth Bader Ginsburg: in the legislative history, anything that indicates that Congress wanted to take this benefit away from the cable systems if they were also offering Internet access?
Thomas P. Steindler: L- l- let me i- the answer is yes, and it comes in the definition of a cable system.
Speaker: You're not arguing about...
Antonin Scalia: the lower rate a- anymore.
Thomas P. Steindler: Well, I'm, what I'm arguing here...
Antonin Scalia: You're arguing...
Speaker: is is about...
Antonin Scalia: You're off the pole...
Speaker: entirely.
Thomas P. Steindler: Well, y- you're you're unregulated.
Speaker: is unregulated.
Ruth Bader Ginsburg: anything you want.
Speaker: If...
Thomas P. Steindler: if the if it gets into the Internet business, it gets put on the same footing as if you're a local phone company...
Speaker: Whatever whatever the, utility wants to charge. Right.
Ruth Bader Ginsburg: And that's the price of getting into the Internet for a cable system.
Thomas P. Steindler: For a cable...
Speaker: tremendous...
Ruth Bader Ginsburg: advantage that it has.
Speaker: It gives up it gives up rate...
Speaker: regulations here.
Antonin Scalia: Is its main competitor the local phone...
Speaker: Yes.
Speaker: So it...
Thomas P. Steindler: there are two big competitors in this business, the local phone company which is unregulated, and the cable company which is seeking this...
Speaker: regulation.
David H. Souter: how many poles do the local phone companies own own in relation to the the utilities that you're representing?
Thomas P. Steindler: About eighty or eighty-five percent of poles are owned by the utility companies, fifteen, twenty percent are owned...
Speaker: by the telephone co-
David H. Souter: effect of what Justice Ginsburg is talking about is going to be significantly different in relation to the utilities from what it is in relation to local phone companies.
Thomas P. Steindler: Indeed, but the the re- I think the relevant comparison of that would be how many the phone company, i- it's putting it's putting the...
Speaker: You can charge...
Thomas P. Steindler: phone company on, more or less, the same...
Speaker: You're...
Antonin Scalia: you're you're you're the ones holding holding the market position.
Speaker: can charge...
Antonin Scalia: the the the the phone companies whatever you want for their use of your...
Thomas P. Steindler: Correct.
John Paul Stevens: Mr. Steindler, is am I wrong in thinking May I just ask one question? Am I wrong in thinking that a local phone company can be a utility within the meaning of the statute?
Thomas P. Steindler: Indeed.
Speaker: Indeed, that I'm wrong, or indeed, it is?
Thomas P. Steindler: Indeed, it is.
John Paul Stevens: Yeah, all right.
William H. Rehnquist: Thank you, Mr. Steindler.
Thomas P. Steindler: Thank you.
William H. Rehnquist: Mr. Feldman, you have two minutes remaining.
James A. Feldman: I think it might be worthwhile to point out that the F the FCC's construction of the act is entitled to deference and is at least a reasonable construction of the act.
Speaker: I guess that isn't...
Stephen G. Breyer: quite, I mean, in fairness to what th- h- he was arguing, I mean, a person, were this statute not to apply, could still go either to the local telephone company regulators, which I imagine they would do in the case of the local phone company, could go to the local public utilities commission, or could go to the Federal Power Commission and ask them for the same kind of protection that the FCC might give them if this act does apply.
Speaker: Well, I'm I guess, I'm not awa-
James A. Feldman: I'm not aware of what the basis of the Federal Power Commission's...
Speaker: ability to order...
Stephen G. Breyer: transmitting interstate commerce.
Speaker: Right, but what Cong- what what Congress...
James A. Feldman: wanted was...
Speaker: Am I right about that?
Speaker: I suggest, that I just, I'm not tot- -- I'm not...
James A. Feldman: sure about what the l- what the authority of local utility...
Speaker: co-  agencies...
James A. Feldman: is over the poles as opposed to the rates...
Speaker: Could they not I  I'm imagining I just heard about...
Stephen G. Breyer: I imag- well, I, sorry.
James A. Feldman: Thank you.
William H. Rehnquist: Thank you, Mr. Feldman.
The Marshal: The honorable court is now adjourned until tomorrow at ten o'clock.